DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a method, classified in B33Y10/00.
II. Claims 14-20, drawn to a machine, classified in B22F12/55.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process, e.g., a process wherein fibers are only added to the final layer.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Dan Thompson on August 15, 2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 14-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al. (US 20130056672 A1), in view of Giloh et al. (US 20140271966 A1).
Regarding claims 14-15 and 17, Johnston teaches an “apparatus is provided for direct digital manufacturing a part” (which reads upon “an additive manufacturing machine, comprising”, as recited in the instant claim; paragraph [0014]).  Johnston teaches that “the powder bed is lowered by one layer thickness, a new layer of material is applied on top, and the process is repeated until the part is complete” (which reads upon “a build platform adapted to support an additive manufactured component as the additive manufactured component is created, the build platform adapted to lower as successive layers of an additive manufactured component are formed”, as recited in the instant claim; paragraph [0005]).  Johnston teaches that “the apparatus comprises a supply of a matrix material containing magnetic particles” (which reads upon “a bin for containing a volume of powder from which the additive manufactured component is to be formed”, as recited in the instant claim; paragraph [0014]; supply reads on bin).  Johnston teaches that “each layer begins with a thin distribution of powder spread over the surface of a powder bed” (which reads upon “a re-coater adapted to push powder from the bin onto the build platform to deposit a layer of powder onto the build platform”, as recited in the instant claim; paragraph [0006]).  Johnston teaches that “the apparatus comprises a supply of a matrix material containing magnetic particles, an energy beam for selectively solidifying the matrix material layer-by-layer to form the part, electromagnets for orienting the magnetic particles in three dimensional space within the matrix, and a controller for controlling the energy beam and the electromagnets based on a digital definition of the part” (which reads upon “an orientation unit adapted to re-orient reinforcement fibers that have been flocked into a layer of powder on the build platform; and a fusing mechanism adapted to fuse the powder in a desired shape to form a layer of the additive manufactured component from a layer of powder on the build platform”, as recited in the instant claim; paragraph [0014]).  Johnston teaches that “the electromagnets are arranged in aligned pairs generating an electromagnetic field coupled with the magnetic particles in the matrix, and the controller synchronizes the operation of the energy beam with orienting of the particles by the electromagnets” (paragraph [0014]).  Johnston teaches that ““magnetic particles”, “magnetic fibers” and “magnetic materials” refer to particles, fibers or other materials that produce a magnetic field in response to an applied magnetic field, and particularly to materials that are ferromagnetic or ferrimagnetic” (paragraph [0036]).  Johnston teaches that “the head 34 further includes one or more pairs of electromagnets 36 that are aligned with each other relative to a machine axis 35 to generate electromagnetic fields 40, which as shown in FIG. 1A, cooperate to orient the magnetic reinforcing fibers 25 in a desired direction in order to stiffen the part 20 along a desired direction, such as for example, generally parallel to the machine axis 35 (FIG. 1)” (paragraph [0038]).  Johnston teaches that “the magnetic fibers 25 align themselves such that their longitudinal axes 54 are aligned with the lines of force 37 of the fields 40 so as to minimize their reluctance, the electromagnetic fields 40 may also be used to position the fibers 25 by moving them to a desired region (not shown) within the matrix 24, as will be discussed later in more detail, and the electromagnets 36 control the orientation and/or position of the fibers 24 in three dimensional space and time with respect to the application of the energy used to solidify the matrix material” (which reads upon claim 17; paragraph [0038]).  Johnston teaches that “the electromagnetic force fields 40 (FIG. 1) may be applied to the mixture of the matrix material 24 and the fibers 25 in a manner that causes the fibers 25 to both unidirectionally align, and move 88 to outer boundaries of the layer 42. As shown in FIG. 13, the repositioning of the fibers 25 to the outer boundaries 86 results in an accumulation of the fibers 25 to form a continuous outer metallic layer 90 on the solidified layer 42 which is electrically conductive” (paragraph [0039]).  
Johnston teaching a layer containing a matrix material with reinforcing fibers mixed in.  Johnston is silent regarding a flocking unit adapted to deposit reinforcement fibers into a layer of powder on the build platform.
Giloh is similarly concerned with product materials [which] are layered and built (or printed, in an additive manufacturing process), layer by layer (paragraph [0008]).  Giloh teaches that “the enclosure also includes another material application head in the form of a fiber flocking unit 105, the flocking unit also being operated by the controller 200” (which reads upon “a flocking unit adapted to deposit reinforcement fibers into a layer of powder on the build platform”, as recited in the instant claim; paragraph [0016]).  Giloh teaches that “the fiber flocking unit 105 is located within the enclosure 100 and is mounted on a second motorized, movable arm or mechanism 112, or on the same movable arm or mechanism, 111” (paragraph [0016]).  Giloh teaches that “the moving arm 111 is operated by the controller 200, moving the material application head 104 alongside the outer surface 101 of the former 102 in correlation with data received by the controller 103” (paragraph [0013]).  Giloh teaches that “the moving arm(s) or mechanism 111 is designed to move the material application heads (‘printing’ heads) 104, 105 according to the desired location and trajectory” (which reads upon “adapted to deposit reinforcement fibers into a layer of powder in a desired shape”, as recited in instant claim 15; paragraph [0013]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mixture of Johnston to use matrix material without fibers, and fibers added via a flocking unit, as taught by Giloh to use fibers only where reinforcement is needed or desired.  
Regarding claim 18, modified Johnston teaches the machine of claim 14 as stated above.  Johnston teaches that “where the powder particles 60 are a polymer, they may be melted into a liquid using heat, and then cured by an energy beam such as a laser beam 38” (paragraph [0042]).  
Regarding claim 19, modified Johnston teaches the machine of claim 18 as stated above.  Johnston teaches that “direct digital manufacturing (DDM), now referred to as Additive Manufacturing (AM), is a process that creates physical parts directly from a 3D CAD (computer aided design) file using computer controlled additive fabrication techniques. Common additive manufacturing techniques include stereolithography (SLA), fused deposition modeling (FDM), selective laser sintering (SLS) and three dimensional printing (3DP), to name a few” (paragraph [0004]).  
Regarding claim 20, modified Johnston teaches the machine of claim 14 as stated above.  Johnston teaches that “alternatively, the powder particles 60 may transformed into a solid using a 3D printing process in which the powder particles are selectively bound together by printing a binder (not shown) onto selected areas of a layer 42 of the matrix material 24 that binds the particles 60 together” (paragraph [0042]; binder reads on adhesive).  

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA JANSSEN/Primary Examiner, Art Unit 1733